George Rose Smith, J., dissenting. In 1874 the legislature adopted a detailed plan for safeguarding the integrity of competitive bids for certain public contracts. It seems to me that the majority opinion, by its failure to give effect to two provisions of the 1874 law, approves a procedure far more lax than that which the lawmakers meant to sanction. The statutory scheme is a simple but effective one. ■ It is contemplated that a single advertisement will invite -bids for a number of different contracts, which must be let separately. To the end that the bids for each particular contract may be considered together the law requires that separate sealed proposals be submitted and that each proposal be indorsed to show the contract to which it pertains. Ark. Stats. 1947, §§ 14-307 and 14-313. In this way all the sealed bids for a particular contract can be grouped together and opened at the same time. It is required that the bids be opened in the presence of such persons as choose to attend. Ark. Stats., § 14-318. The contract is then awarded, after due deliberation, to the lowest responsible bidder. Ibid. The vital precautions against the possibility of fraud or collusion lie in the requirement that separate sealed proposals be submitted and that these proposals be opened in the presence of any interested persons who care to be present. The procedure that is actually being followed is not that contemplated by the statute. A person who bids for more than one contract is permitted to inclose all his proposals in a single sealed envelope. This practice makes it impossible to assort the sealed envelopes and open simultaneously all those relating to a particular contract. Instead there is originally a. mere slitting of the envelopes ; it may be several days before the bids for a given contract are gathered together and compared. Yet the slitting of the envelopes effectively destroys the secrecy of every bid and leaves the way open for fraudulent manipulation in the interval that elapses before the bids are compared. Of course the issue is not whether such fraud has actually occurred; it is whether the law permits even the possibility to exist. In approving the practice that now prevails the majority first hold that the requirement of “separate sealed proposals” is satisfied by the inclosure of several proposals in one envelope. In this view the words “separate” is considered as having been intended to prevent a bidder from lumping" two or more contracts together in one proposal. This interpretation of the law is unsound. Tie. legislature had already provided, by § 3 of tie act, tiat tie various contracts must be let separately. Ark. Stats., § 14-305. There was no need to repeat tie word “separate” in tie same sense in § .4 of tie.act; it would add nothing to what had already been said. In tie latter section tie word means something else: tiat tie various sealed proposals must themselves be separate from one another. (This construction is of course grammatically impeccable, as the'adjective “separate” can perfectly well modify tie complete concept of a “sealed proposal” as distinguished from a proposal tiat may be sealed or unsealed.) . • Tie majority also hold tiat tie act of slitting tie envelopes meets tie statutory direction tiat tie bids be “opened” in tie presence of witnesses. This holding hardly seems to merit discussion. It is at least difficult to see why an interested person would make a trip to tie state capitol merely to observe tie slitting of envelopes. What he would be interested in is tie privilege of being present when tie contents of tie envelopes are withdrawn and made available for inspection. Tiat is tie privilege tiat is denied to him by tie majority’s decision.